Title: From George Washington to Osgood Hanbury & Company, 4 November 1773
From: Washington, George
To: Osgood Hanbury & Company



Gentn
Williamsburg Novr 4th 1773.

Of this date I have drawn upon you in favour of the Honble John Page Esqr. for £300 Sterling in £140 & £160 Bills which please to pay & place it to Acct of Mr John Parke Custis.
It was my full Intention to have Shipd you Ten Hhds of this young Gentlemans Tobo in the Hanbury; but by a mistake in the manager here, he had put it out of my power to fulfill my own Intention before I discover’d it; being at New York at the time of Shipping the Tobo. I shall however, next year, direct this or some such quantity to be put on board of your Ship; thô I can not at the sametime help complaining of your irregularity in sending over an annual Acct Currt; which as I have before inform’d you is necessary in the settling of my Accts with the General Court of this Colony as Guardian of Mr Custis. I am Gentn Yr Most Hble Servt

Go: Washington

